Citation Nr: 1403747	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-001 80A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to March 31, 2010.

2.  Entitlement to a TDIU rating by reason of service-connected disability on a schedular basis under 38 C.F.R. § 4.16(a) beginning on March 31, 2010.







WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to February 1982.

As will be discussed, the Veteran died during the course of the appeal and the current appellant is his surviving spouse who has been substituted to pursue the appeal.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in March 2010, and a copy of the transcript is of record.

In August 2009 and June 2010, the Board remanded the appeal for further development.

In September 2012, the Board, in pertinent part, denied the Veteran's claim for a TDIU rating.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

Unfortunately, during the pendency of the appeal, in February 2013, the Veteran died.  

In May 2013, the Court, unaware of the Veteran's passing, granted a Joint Motion for Remand (Joint Motion), vacating the September 2012 Board decision as it pertained to the claim for a TDIU rating.  

The other matters decided by the Board in the decision of September 2012 involved a claim for compensation benefits under 38 U.S.C. § 1151 and a claim for a higher rating for a service-connected lumbar spine disability and were deemed by the Court to have been abandoned.  

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

In June 2013, the appellant filed a Motion to Substitute Surviving Spouse.  The Court stayed the proceedings pending adjudication of the Motion.

In August 2013, the stay was lifted, and the Motion for Substitution was granted by the Court.  The Court's May 2013 Order was reinstated, and the matter was remanded to the Board.

With this background, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this matter.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC.


REMAND

There is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the newer statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  

A substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  

Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather remains open for the submission and development of any pertinent additional evidence.  

This case also involves peculiar circumstances.  In September 2012, the Board denied the claim for a TDIU rating on an extraschedular basis.  The Board determined that the service-connected disabilities consisting of a lumbar spine disability (rated at 40 percent), radiculopathy of the left lower extremity (rated at 10 percent), and radiculopathy of the right lower extremity (rated at 10 percent), combined a rating of 50 percent beginning on February 19, 2008.

The September 2012 decision was vacated in May 2013 because the Court found that the Board failed to consider a January 2012 rating decision that awarded service connection for major depressive disorder and assigned a 50 percent disability rating, thereby raising the combined rating to 80 percent.

A careful review of the record does not reveal any such rating decision.  The Virtual VA record does contain a January 2012 rating decision, but it pertains only to the Veteran's entitlement to special monthly compensation.

The record, however, does contain a June 2010 rating decision which involves the action referred to by the Court.  This decision is contained in the Virtual VA file only.    

As such, on further review, the Board finds that the Veteran was in receipt of an 80 percent combined total rating beginning on March 31, 2010.  Prior to that date, the minimum rating requirements described in 4.16(a) for a TDIU rating were not met.

It does not appear the RO or AMC had formally acknowledged the June 2010 rating decision when referring the case to the Board on appeal.  The last Supplemental Statement of the Case (SSOC) dated in May 2012 does not reflect knowledge of this.  

Moreover, in June 2011, the RO referred the matter to the Director of Compensation Service.  In July 2011, the Director determined that entitlement to a TDIU rating on an extraschedular basis was not warranted.

In light of these facts, the Board finds the RO must adjudicate the claim based on knowledge of all pertinent records.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)).  If necessary, the RO should again refer the matter to the Director for extraschedular consideration of a TDIU rating for the correct time period.

The appellant should also be afforded the opportunity to identify or provide any evidence that might support the claim for a TDIU rating, including any medical treatment records surrounding the Veteran's 2013 death.

Finally, the Court recently held, "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board. This is not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy."  Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (emphasis added).

Here, a retrospective medical opinion regarding the Veteran's employability prior to his death would be helpful in resolving the claim, especially in light of the changed circumstances.  Medical input would be particularly helpful in assessing the Veteran's medical and psychological state of functioning prior to his death.  

Significantly, the circumstances are described on the death certificate involving an accidental overuse of prescription drugs.  

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should send to the appellant a letter requesting that she provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, including any outstanding medical records surrounding the death of the Veteran.  

2.   If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the Veteran's claims file to an appropriate VA medical facility for the purpose of obtaining a retrospective medical opinion as to the following matter:

Whether, at any point in the appeal, the Veteran was precluded from securing or following substantially gainful employment, consistent with his education and occupational experience, by reason of his service-connected disabilities.

The medical reviewer must indicate that the claims file was reviewed.

The examiner must be informed as to the disabilities for which service connection was in effect.

At the time of this remand this includes (a) lumbar spine disability for the full period of the appeal (rated at 40 percent); (b) radiculopathy of the left lower extremity effective on February 19, 2008 (rated at 10 percent); (c) radiculopathy of the right lower extremity effective on February 19, 2008 (rated at 10 percent); and (d) major depressive disorder effective on March 31, 2010 (rated at 50 percent).  

The examiner must address the fact that the Social Security Administration found the Veteran was disabled in January 2008.  

Also in rendering the requested opinion, the examiner must attempt to reconcile the conflicting evidence of record on this issue, to include the VA medical opinions of August 2010, October 2010, and October 2011.

The examiner must to provide a fully reasoned explanation for his or her opinions, as a matter of based on his or her clinical experience, medical expertise, and established medical principles.  

4.  After the requested opinion has been obtained, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  In indicated, the RO should refer the case to the Director of the Compensation Service for extraschedular consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b) for the portion of the appeal prior to March 31, 2010.

6.  After completing all indicated development, the RO should readjudicate the matters remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


